Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.
This is a Non-Final Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,262,330. Although the claims at issue are not identical, they are not patentably distinct from each other because

Instant Application 
US Patent: US 10,262,330
1 and 10
1 and 13


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. § 101 Framework 
An invention is patent-eligible if it claims a "new and useful process, machine, manufacture, or composition of matter." 35 U.S.C. § 101. However, the U.S. Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: "[l]aws of nature, natural phenomena, and abstract ideas" are not patentable. E.g., Alice Corp. v. CLS Bank Int 'l, 
573 U.S. 208, 216 (2014). 
In determining whether a claim falls within an excluded category, Examiner is guided by the Court's two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with that framework, Examiner first determine what concept the claim is "directed to." See Alice, 573 U.S. at 219 ("On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk."); see also Bilski v. Kappas, 561 U.S. 593, 611 (2010) ("Claims 1 and 4 in petitioners' application explain the basic concept of hedging, or protecting against risk."). 
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as "molding rubber products " (Diamond v. Diehr, 450 U.S. 175, 191 (1981) ); "tanning, dyeing, making 
(citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))). 
In Diehr, the claim at issue recited a mathematical formula, but the Court held that "a claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula." Diehr, 450 U.S. at 187; see also id. at 191 ("We view respondents' claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula."). Having said that, the Court also indicated that a claim "seeking patent protection for that formula in the abstract ... is not accorded the protection of our patent laws, and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment." Id. (citations omitted) ( citing Benson and Flook); see, e.g., id. at 187 ("It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.").
If the claim is "directed to" an abstract idea, Examinertum to the second step of the Alice and Mayo framework, where "we must examine the elements of the claim to determine whether it contains an 'inventive concept' sufficient to 'transform' the claimed abstract idea into a patent­eligible application." Alice, 573 U.S. at 221 (quotation marks omitted). 
"A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea]."' Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). "[M]erely requir[ing] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention." Id

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do Examiner then look, under Step 2B, to whether the additional elements, individually or in combination, provide an inventive concept. See MPEP § § 2106(III), 2106. 05. "An inventive concept 'cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."' Id.§ 2106.05 (quoting Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)). Among the considerations in determining whether the additional elements, individually or in combination, amount to significantly more than the exception itself, Examiner looks to whether they add a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. MPEP § 2106.05(II); Guidance, 84 Fed. Reg. at 56. 
Step One of the Mayo/Alice Framework 
Under the first step of the Mayo/Alice framework and Step 2A of USPTO guidance, Examiner first determine to what independent claims 1 and 10 are directed, i.e., whether the claim recites an abstract idea and if so, whether the claims are directed to that abstract idea. The Federal Circuit has explained that "the 'directed to' inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether 'their character as a whole is directed to excluded subject matter."' Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) 
Independent claim 1 recites a method for learning audience member function, independent claim 10 recites a method of selecting content based on audience membership.  

Reciting a Judicial Exception
	The title of the Specification provides for “LOCATION-BASED ANALYTIC PLATEFORM AND METHODS.”  The “BACKGROUND” section of the Specification discusses that “The present invention relates generally to geolocation data and, more specifically, to techniques for identifying relatively homogenous populations based on patterns in attributes of geolocations visited by population members.” The “Description of the related Art” discusses in Paragraph [0003] “Geolocation analytics platforms are generally used to understand human behavior. Such systems map data about places to geographic locations and then this mapping is used to analyze patterns in human behavior based on people's presence in those geographic locations. For example, researchers may use such systems to understand patterns in health, educational, crime, or political outcomes in geographic areas. And some companies use such systems to understand the nature of their physical locations, analyzing, for instance, the demographics of customers who visit their stores, restaurants, or other facilities.” 
	Claim 1 recites “A method of learning an audience member function, the method comprising: obtaining, …a training set of geographic data describing geolocation histories of a plurality of mobile devices, wherein members of the training set are classified according to whether the respective member of the training set is a member of an audience; retrieving, …attributes of geolocations in the geolocation histories from a geographic information system; learning, …feature functions of an audience member function based on the training set, wherein at least some of the feature functions are a function of the retrieved attributes of geolocation, wherein the feature functions are learned, at least in part, by calculating a plurality of impurity measures for candidate feature functions and selecting one of the candidate feature functions based on the relative values of the impurity measures; and storing, …the feature functions of the audience member function in an audience repository.”
	Examiner considers claim 1 as a whole giving it the broadest reasonable construction as one of ordinary skill in the art would have interpreted it in light of the Specification at the time of filing.  
	Claim 1 limitation of  “obtaining, …training set of geographic data…”, “retrieving, …attributes of geolocations in the geolocation histories from a geographic information system” and “storing… the feature functions…” are extra­solution activities. See Elec. Power Grp., LLC v. Alstom S.A., 830 F .3d 1350, 135 3-54 (Fed. Cir. 2016); In re Bilski, 545 F.3d 94 3, 96 3 (Fed. Cir. 2008) (en bane), ajf'd sub nom Bilski v. Kappas, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity).
Claim 1 limitations of “learning, …feature functions of an audience member function based on the training set, wherein at least some of the feature functions are a function of the retrieved attributes of geolocation, wherein the feature functions are learned, at least in part, by calculating a plurality of impurity measures for candidate feature functions and selecting one of the candidate feature functions based on the relative values of the impurity measures;” are recited functionally without details on how, technologically or by what algorithm, the limitations are performed.  The specification discusses in Paragraph [0067] “impurity measure indicative of the purity with which the candidate division in vector space, or split, separates vectors corresponding to audience members from vectors corresponding to non-audience members. For example, a division, or split, in which 9/10 vectors are audience members on one side and 8/10 vectors are non-audience members on the other may have a lower impurity measure relative to a division in which 6/10 vectors are audience members on one side and 7/10 vectors are non-audience members on the other side. Various impurity measures may be calculated, including a misclassification rate based on the proportion of vectors and each division that are misclassified if each division classifies according to a majority vote of vectors in the respective division. In other examples of an impurity measure, and entropy of audience members and non-audience members on each side of the division may be calculated or a Gini index may be calculated”, Examiner is treating analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental process.
The one or more processors and the mobile devices recited is treated as a generic computing device.
When considered collectively and under the broadest reasonable interpretation, the limitations of claim 1 recite a way of using a generic computing device to obtain training data consisting of historic data, determining patterns users, calculating impurity measures and storing a feature function based on a user and storing.  This is an abstract idea that comprises "[m]ental 

Integration into a Practical Application 
Examiner looks to whether claim 1 "appl[ies ], rel[ies] on, or use[ s] the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception," i.e., "integrates a judicial exception into a practical application." Guidance, 84 Fed. Reg. at 54; MPEP § 2106.04(d). Examiner notes that, as stated above, the question is whether the claim as a whole "focus[es] on a specific means or method that improves the relevant technology" or is "directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery." McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). 
Here, the only additional elements recited in claim 1 beyond the abstract idea are the "one or more processors," "application executable in the at least one computing device and mobile devices.  The computing device is described in the Specification as a general purpose computer having an application comprising code. See supra, e.g., Spec. Paragraph [0018], Fig 4 (describing a geolocation analytics platform implemented on a generic computer device and software to execute code within that device). The mobile device is a generic computer such as "mobile handheld user devices, such as smart phones, tablets, or the like, having a portable power supply (e.g., a battery) and a wireless connection, for example, a cellular or a wireless area network interface, or wearable user devices, like smart watches and head-mounted displays. Examples of computing devices that, in some cases, are mobile devices are described Spec. Paragraph [0023]. As is clear from the Specification, there is no indication that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any asserted inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). 
We also find no indication in the Specification that the claimed invention as recited in claim 1 effects a transformation or reduction of a particular article to a different state or thing. Nor do we find anything of record that attributes an improvement in technology and/or a technical field to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a "practical application," as that phrase is used in USPTO Guidance. Cf Appeal Br. 7-13 (arguing that the claim is directed to an improvement to technology). 
We note that "navigating a taxonomy using search queries" (Appeal Br. 9-10) is not a technological field but an abstract idea of organizing information. The alleged improvement to navigating data to get more relevant results is an improvement to the abstract idea itself, not to any technology. In this way, claim 1 is not similar to Enfzsh, Core Wireless Licensing, S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), and Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305 (Fed. Cir. 2018). Cf Appeal Br. 9-13. 

Here, any alleged improvements are not technological improvements to computer technology, but rather improvements to the process, i.e., the abstract idea itself. We do not see from the claim how, in allowing a user to navigate a taxonomy using search queries to generate and present relevant results (see Appeal Br. 10), the computer device itself is improved by receiving, identifying, generating, identifying, and transmitting data. At best, the claim provides an improvement in the organization and analysis of data, i.e., the abstract idea. 
Similarly, we do not see from the claim how the limitations claim a technological solution to a computer-based problem, i.e., a solution "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." DDR Holdings, 773 F.3d at 1257; cf Appeal Br. 20. Examiner do not see how "techniques for identifying relatively homogenous population based on patterns in attributes of the geolocations visited by population members" is a technical problem (Spec. “BACKGROUND”). As the court in DDR noted, "not all claims purporting to address Internet-centric challenges are eligible for patent." DDR Holdings, 773 F.3d at 1257. 	
Further, the purported solution comprises a generic processor operating in its ordinary and conventional capacity to execute code stored in a generic computer medium. See supra; see also Alice, 573 U.S. at 224-26. There is no indication that the Appellant invented any of the claimed components or their basic functions or that those components, claimed generally, were unknown in the art as of time of the invention. Affinity Labs of Tex., LLC v. Amazon.com, Inc., 838 F.3d 1266, 1270 (Fed. Cir. 2016) ("Amazon.com"). The "focus" of the claim is not "on the specific asserted improvement in computer capabilities" (Enfish, 822 F.3d at 1336), but rather on using a computer to determine patterns based on human behaviors to classify people (Specification Paragraphs [0003]-[0004]); see also Alice, 573 U.S. at 223 (holding that attempting to limit the use of an abstract idea to a particular technological environment does not make a claim patent-eligible) ( quoting Bilski, 561 U.S. at 610-11); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016) ("[M]erely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claim[] any less abstract"). 
Therefore, the additional elements of claim 1 do not integrate the judicial exception into a practical application, as the term is used in USPTO guidance, because they amount to no more than instructions to implement the abstract using a generic computer device. See Guidance, 50 Fed. Reg. at 55; MPEP § 2106.04(d). 
Thus, the Examiner determine that claim 1 is directed to an abstract idea.

Step Two of the Mayo/Alice Framework 
Under the second step in the Mayo/Alice framework and USTPO guidance Step 2B, Examiner "[e]valuat[e] additional elements to determine whether they amount to an inventive concept [which] requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself." Guidance, 84 Fed. Reg. at 55; MPEP § 2106.05(1).
Alice is clear, as described above, that under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and "as an ordered combination" to determine whether the additional elements, i.e., the elements other than the abstract idea itself, 
"transform the nature of the claim" into a patent-eligible application. Alice, 573 U.S. at 217; see also Mayo, 566 U.S. at 72-73 (requiring that "a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an 'inventive concept,' sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself'). In other words, the inventive concept under step two of the Mayo/Alice framework cannot be the abstract idea itself. See BSG Tech, LLC. V. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) ("It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept."). 
Here, the additional elements outside the abstract idea do not transform the nature of the claim into a patent-eligible application. As discussed above, the only claim elements beyond the abstract idea are the processors and mobile devices with an application that causes the computing device to obtain, retrieve, learn, and store that are recited generally, and that the Specification indisputably shows were well­understood, routine, and conventional at the time of the filing. Accordingly, Examiner finds these components to be well understood, routine, or conventional. MPEP § 2106.05(d)(I) ("For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional."). The Applicant does not contend that it invented any of those components or their basic functions or that those components, claimed generally, were unknown in the art as of time of the invention. Amazon.com, 838 F.3d at 1270; see also Intellectual Ventures, 792 F.3d at 1370. There is no technological improvement to the computer device used. Computers "have become the substrate of our daily lives-the 'basic tool[],' Gottschalk v. Benson, 409 U.S. 63, 67 ... (1972), of a great many of our social and economic interactions-generic computer functions, such as storing, analyzing, organizing, and communicating information, carry no weight in the eligibility analysis. See Alice, 134 S. Ct. at 2357." In re Marco Guldenaar Holding B. V., 911 F.3d 1157, 1165 (Fed. Cir. 2018) (Mayer concurring). 
Taking the claimed elements separately, the functions performed by the computer device are purely conventional. The claimed generic components operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of obtaining a training set of geographic data…, retrieving, attributes of geolocations…, learning feature functions of an audience member…, storing…, i.e., receiving, generating, selecting, and transmitting data. See Spec. ,- Figs. 1, 4 (describing generic computer components); see also, e.g., Elec. Power, 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent-eligible invention); Versata, 793 F.3d at 1334 ("arranging a hierarchy of organizational and product groups, storing pricing information, retrieving applicable pricing information, sorting pricing information, eliminating less restrictive pricing information, and determining the 
Considered as an ordered combination, the components of claim 1 add nothing that is not already present when the steps are considered separately. The sequence of obtaining, retrieving, learning (accessing/calculating) data and instructing a transmission (storing) based on the results of those analyses is equally generic and conventional or otherwise held to be abstract. See, e.g., Elec. Power, 830 F.3d at 1354-56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Capital One Fin., 850 F.3d at 1341--42 (claimed elements of organizing, mapping, identifying, defining, detecting, and modifying data considered as an ordered combination recited "routine steps of data collection and organizing using generic computer components and conventional data processing activities"); SAP Am., 898 F.3d at 1168-70 ("[A]n invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying our improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [ and] conventional."'); Versata, 793 F.3d at 1334 (Considered as an ordered combination, the components of "arranging a hierarchy of organizational and product groups, storing pricing information, retrieving applicable pricing information, sorting pricing information, eliminating less restrictive pricing information, and determining the price" "add nothing that is not already present when the steps are considered separately.")'.
Unlike BASCOM and Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016), here, there is no improvement to the claimed computer device itself or an 
As discussed above, here, any improvement lies in the abstract idea itself, i.e., "identifying a category based on terms of a search query, scoring the category based on a weighted combination of factors, and selecting items in the category when the score meets a threshold." And, as also discussed above, the claim does not solve a problem rooted in technology with an unconventional technological solution. 
Therefore, examiner find that claim 1 does not include elements that, when considered individually and as an ordered combination, amount to significantly more than the judicial exception itself. Rather, the claim amounts to mere instructions to implement an abstract idea on 
Dependent claims 2-9 are also directed to an abstract idea without adding significantly more as discussed above. Claims 10-18 are claim language not identical but similar to the language of claims 1-9 and therefore directed towards an abstract idea without adding significantly more as discussed above.
Thus, claims 1-18 are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Russell et al [2013/0204972] in view of Shivaji-Rao et al [2008/0183705].

Claim 1, Russell discloses A method of learning an audience member function, the method comprising: 
obtaining, with one or more processors, a training set of geographic data describing geolocation histories of a plurality of mobile devices, wherein members of the training set are classified according to whether the respective member of the training set is a member of an audience [0042, 0077, training customer or member using the geographic location/position 
retrieving, with one or more processors, attributes of geolocations in the geolocation histories from a geographic information system [0037, a geographic zone the device is located, history of device; 0077-0078,0080, a geographic position attribute];
learning, with one or more processors, feature functions of an audience member function based on the training set, wherein at least some of the feature functions are a function of the retrieved attributes of geolocation [0109, learning features via the different menu  or setup functions], and 
storing, with one or more processors, the feature functions of the audience member function in an audience repository [0042, 0077-0079, store data to optimize customer service or training function].
Russell does not teach
wherein the feature functions are learned, at least in part, by calculating a plurality of impurity measures for candidate feature functions and selecting one of the candidate feature functions based on the relative values of the impurity measures [002, other operation features; 0069, impurity measure];
Rao teaches
the feature functions are learned, at least in part, by calculating a plurality of impurity measures for candidate feature functions and selecting one of the candidate feature functions based on the relative values of the impurity measures [Rao, 0002, other operation features; 0069, impurity measure].


Claim 2, Russell-Rao discloses after storing the feature functions of the audience member function in the audience repository, performing steps comprising:
receiving data describing a content request from a given mobile device at a given time at a given geographic location [Russell , 0080, geographic position attribute and time stamp];
retrieving the audience member function from the audience repository [Russell, 0056, derive context information from the communication to determine performance metrics regarding  the user device];
determining audience membership, at least in part, by inputting the given device, the given time, and the given geographic location into the audience membership function [Russell, 0080, geographic position, timestamp];
in response to the determination, selecting content corresponding to the audience; causing the selected content to be sent to the given mobile device [Russell, 0075, geographic 

Claim 3, Russell-Rao discloses, the method of claim 1, wherein the audience member function is a weighted combination of the feature functions [Russell, 0075,0144, combination of techniques].

Claim 4, Russell-Rao discloses, the method of claim 1, wherein feature functions include an adaptive basis function learned according to the training set [Russell, 0077, in training].

Claim 5, Russell-Rao discloses, the method of claim 1, wherein the feature functions are learned, atleast in part, by performing steps comprising: 
selecting a subset of the training set that has a selected dimension larger than a threshold value [Russell, 0083, threshold];
for each of a plurality of other dimensions, and for each of a plurality of values of each of the plurality of other dimensions, calculating an impurity measure corresponding to respective value in the respective other dimension; selecting another dimension and a value based on the smallest impurity measure among the calculated impurity measures [Rao, 0002, other operation features; 0069, impurity measure].

Claim 6, Russell-Rao discloses, the method of claim 5, wherein the impurity measure is based on an entropy of the subset greater than the respective value in the respective other dimension [Rao, 0062, entropy].

Claim 7, Russell-Rao discloses, the method of claim 5, comprising: 
determining that more than a threshold amount of training set is greater than the respective value in the respective dimension [Rao, 0069, threshold].

Claim 8, Russell-Rao discloses, the method of claim 5, comprising: 
before calculating impurity measures, determining both that at least some of the subset is part of the audience and that at least some of the subset is not part of the audience [Rao, 0063-0065, subsets].

Claim 9, Russell-Rao discloses sampling the training set a plurality of times to form a plurality of subsets [Rao, 0063-0065, subsets]; learning intermediate feature functions on each of the plurality of subsets; and determining aggregate feature functions from the intermediate feature functions [Rao, 0055, particular combination].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al [2013/0204972]

Claim 10, Russell discloses A method of selecting content based on audience membership, the method comprising: 
receiving, with one or more processors, data describing a content request from a given  mobile device at a given time at a given geographic location [0236, request content; 0075,0080, geographic location, timestamp];
obtaining, with one or more processors, audience membership vector function having a plurality of audience member functions [0109, setup functions];
calculating, with one or more processors, the audience membership vector, at least in part, by inputting the given device, the given time, and the given geographic location into each of the plurality of audience membership functions [0049, sleep function in a period of time];
determining, with one or more processors, that some components of the audience membership vector function satisfy a respective threshold for the respective component [0083, threshold];
in response to the determination, selecting, with one or more processors, content corresponding to the components of the audience membership vector function that satisfy the respective threshold [0075, geographic position, timestamp, generates metadata related to the actual content; 0083, threshold];
causing, with one or more processors, the selected content to be sent to the given device [0059, send response to the customer].

Claim 11, Russell discloses, the method of claim 10, comprising: 
calculating the audience membership vector is performed before receiving the data describing the content-request [044,067, measure (or calculate) signals].

Claim 12, Russell discloses, the method of claim 10, wherein causing the selected content to be sent to the given device comprises sending the selected content or sending a value upon which a determination is made to send the selected content [0236, request content; 0075,0080, geographic location, timestamp].

Claim 13, Russell discloses, the method of claim 10, comprising: 
determining the audience membership functions based on user profiles formed, at least in part, by attributing attributes of geographic areas in which users have been geolocated to the respective user [0144,0149,0177, user profile; 0080, geographic position attribute].

Claim 14, Russell discloses, the method of claim 13, comprising: 
obtaining attributes of a geographic area [0080, geographic position attribute];
augmenting records in a geographic information system by attributing the attributes of the geographic area to geographic locations in the geographic area based on population profiles in the geographic area for the respective geographic locations [0080, geographic location attribute]; and
determining the audience membership functions based on patterns in the augmented records corresponding to user geolocations [0204, a pattern of geographic locations of the user].

Claim 15, Russell discloses, the method of claim 13, comprising: 
detecting that two different user device identifiers have related patterns in location history [0037, 0127,0133, 0179, history, location or geographic zone];
designating the two different user device identifiers as corresponding to the same given user profile based on the detected related patterns in location history, wherein the audience membership functions are determined based, in part, on the given user profile and location histories corresponding to the two different user device identifiers [0037, a plurality of devices/computers communicate via network using a geographic zone, history of device or 0179 history of activities; 0144,0149,0177, user profile].

Claim 16, Russell discloses, the method of claim 10, comprising:
 obtaining a history of geolocations from a provider of the content request, the history of geolocations being geolocations of a plurality of user mobile devices sending a plurality of requests for content at different times [0075,0080, geographic location attribute, timestamp];
calculating a measure of quality of geolocation data from the provider based on one or more distributions in the history of geolocations; and selecting the content based on the measure of quality [0083, quality as positive or negative].

Claim 17, Russell discloses, the method of claim 10, comprising: 
after causing the content to be sent, determining that the given mobile device visited a geographic location to which the content relates [Russell, 0075, geographic position, timestamp, generates metadata related to the actual content];
estimating an amount of visits to the geographic location based on the determination and an estimated amount of undetected visits by users sharing an attribute with a user of the given mobile device [0055, determine amount of time; 0057 defining how frequently they call; 0198, 0209, share relevant information]; and
calculating an effectiveness of the content in causing visits to the geographic location based on the estimated amount of visits [0083, quality as positive or negative].

Claim 18, Russell discloses, the method of claim 10 comprising: 
obtaining location histories of a plurality of mobile devices, each location history including time-stamped geographic locations of a respective mobile device among the plurality of mobile devices [0075,0080, geographic location attribute, timestamp];
abstracting the location histories into a sequence of states by clustering the plurality of location histories [0076, state and location; 0077, status of device and history of device; 0095, grouping or clustering];
analyzing the sequence of states to ascertain the significance of the states to an event relating to a consumer behavior [0054,0060, 0100 user behavior]; and
selecting a feature of at least one of the audience membership functions based on the analysis [0095-0096, 0103, features].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159